While I concur with the majority, it appears appropriate to qualify the majority's analysis with respect to the comments that attorney fees are to be taxed as costs.
The general rule in Ohio states that the prevailing party in litigation is generally not entitled to an award for attorney fees unless the party against whom the fees are imposed was found to have acted in bad faith, absent a statutory provision allowing attorney fees as costs. State ex rel. Durkin v. Ungaro
(1988), 39 Ohio St. 3d 191, 529 N.E.2d 1268.
Although R.C. 5321.16(C) does not expressly provide for attorney fees as costs, it does state that reasonable attorney fees may be recovered together with damages.
This provision has been interpreted in a well-reasoned Ohio appellate court opinion to mean that attorney fees may be awarded under a proper predicate under R.C. 5321.02, and when so awarded, are to be taxed as costs. Drake v. Menczer (1980),67 Ohio App. 2d 122, 124, 21 O.O.3d 429, 431, 425 N.E.2d 961, 964.
The Drake court indicated that traditionally when a statute authorizes the award of attorney fees, it does so by allowing the fees to be taxed as costs. It reasoned that had the General Assembly, under the landlord tenant chapter of the code, intended attorney fees to be part of awardable damages, the statute would have read "`actual damages including reasonable attorneys' fees.'" The court indicated that the language in the statute necessitated a conclusion that attorney fees are not to be awarded as damages. Its underlying rationale was in part premised on the consideration that the fee question for a jury or in such proceedings, by inference, would produce a cumbersome and awkward procedure. This same logic was applied inBerlinger v. Suburban Apt. Mgmt. Co. (1982), 7 Ohio App. 3d 122, 7 OBR 155, 454 N.E.2d 1367. The majority here adopts the rationale of the foregoing Ohio authority. *Page 244 
Thus, in such cases, attorney fees are to be taxed as costs and lie within the discretion of the trial court.